In an action to compel determination of a claim to real property (Real Prop. Actions and Proceedings Law, art. 15), which involves the question of the validity of a tax deed that was issued to defendant Aronauer by the Treasurer of Orange County, in which action said defendant counterclaimed for similar relief, he appeals from an order and judgment (one paper) of the Supreme Court, Orange County, entered April 28, 1971, which (1) granted plaintiffs’ motion for summary judgment and (2) denied said defendant’s cross motion to restore the case to the trial calendar and for judgment in his favor. Order and judgment reversed, on the law, with $10 costs and disbursements to appellant against respondents, complaint dismissed and judgment directed to be entered declaring title to the property to be in defendant Aronauer. In our opinion the constitutional requirement of due process was satisfied in this case by reason of the publication of notice of tax sale and notice of unredeemed land in compliance *970with sections 1002, 1006 and 1014 of the Real Property Tax Law and section 214 of the County Law. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur. [66 Misc 2d 5.]